Citation Nr: 0908348	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-32 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of herniated nucleus pulposus, status post lumbar 
laminectomy.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1978 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.  The Veteran moved from this 
jurisdiction during the pendency of the appeal, and the 
claims file was transferred to the Atlanta, Georgia RO in 
November 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that a remand is required in 
this case.  Although the Board regrets the further delay of 
this appeal, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

The Veteran's last VA medical examination to determine the 
severity of his service-connected lumbar spine condition was 
in March 2005.  At the time of that examination, the Veteran 
was wearing a cast due to a prior ankle fracture that had 
required surgical repair.  The Veteran was unable to stand 
unassisted, and consequently, the lumbar spine evaluation was 
inhibited.  There was no range of motion testing of the 
lumbar spine, nor was the examiner able to conduct adequate 
motor testing.  VA examination, March 2005.  

Based upon the lapse in time from the March 2005 exam and the 
limited scope of that examination due to the Veteran's 
unrelated injury, the actual severity of the Veteran's 
service-connected lumbar spine disability is unclear.  He 
must be afforded a contemporaneous and thorough VA 
examination.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); 
see also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green 
v. Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).   

Additionally, as the most recent VA treatment records within 
the claims file are dated in January 2006, with VA diagnostic 
imaging in August 2006, current VA treatment records should 
be obtained.

As a final matter, adequate notice under 38 U.S.C.A. § 5103 
(West 2002), 38 C.F.R. § 3.159 (2008), and relevant case law 
has not been provided.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Corrective notice must be sent.   

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the holding in Vazquez, 
notify the Veteran that to substantiate 
his claim for an increased rating for 
his lumbar spine condition, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening 
or increase in severity of the claimed 
condition, to include the effect that 
worsening has on his employability and 
daily life.  Examples of the types of 
medical and lay evidence that the 
Veteran may submit should also be 
included.  The letter should indicate 
that a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 0% to as much 
as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
It should also provide at least general 
notice of the relevant diagnostic 
criteria.  

2.  Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran, 
from January 2006 forward.

3.  AFTER the above development steps 
have been completed, schedule the 
Veteran for VA examination to determine 
the current severity of his service-
connected lumbar spine condition.  The 
Veteran's claims file should be made 
available to the examiner for review.  
All necessary studies and tests must be 
conducted.  The examiner is 
specifically requested to fully address 
both the neurologic and orthopedic 
components of the Veteran's service-
connected condition.  

4.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
Veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




